Citation Nr: 0333710	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for dental trauma to teeth 
numbers 9 and 10 for the purpose of compensation and 
receiving outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active service from November 1965 
to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO) that, inter alia, denied the veteran's 
claim of entitlement to service connection for a dental 
disability, therein characterized as residuals of teeth 
extractions.  The veteran ultimately perfected an appeal of 
that denial.  


REMAND

The veteran is seeking service connection for residuals of 
dental trauma for the purpose of disability benefits and 
obtaining VA outpatient dental treatment.  He claims that two 
of his teeth, namely number 9 and number 10, were extracted 
as a result of an infection that developed from bamboo 
poisoning that he sustained from a bamboo stalk laceration 
while serving in Vietnam.  He also claims that the extraction 
of teeth 9 and 10 involved the loss of substance of the 
mandibular or maxillary bone to the extent that the teeth 
which were lost cannot be restored by dentures or implants.  
Regulations authorize one-time dental examination and 
treatment for a service-connected noncompensable dental 
disability. See 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
The veteran does not contend that he is entitled to one-time 
treatment; rather, he seeks VA dental treatment due to in-
service trauma.

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.  Dental treatment is also authorized for compensable 
service-connected dental disorders.  Id.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are defined as non-disabling conditions, and may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment. See 38 C.F.R. § 3.381.

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. § 17.161(c).  Under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Pertinent 
dental regulations require a determination as to whether the 
dental condition was due to combat or trauma, when 
applicable.  See 38 C.F.R. § 3.381(b).

The veteran's personnel records disclose that he served in 
the Republic of Vietnam from April 1966 to April 1967 and 
that he received the Combat Infantry Badge.  Service medical 
records include a March 1967 periodontal report that shows 
that the veteran's teeth numbers 9 and 10 were found to have 
been periodontally abscessed, and were extracted.  Upon 
separation examination in September 1967, the veteran 
reported bamboo poisoning in Vietnam.  

The Board notes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service connection 
for injuries alleged to have been incurred in combat.  
Collette v. Brown, 82 F.3d 389 (1996).  Under that statute, 
in the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) requires that the 
appellant must be provided with an examination when the facts 
and circumstances of a particular case warrant it.  38 C.F.R. 
§ 3.159(c)(4) (2003).  Given the veteran's combat status, 
that he reported a combat-related injury during service, and 
that he currently has the disability at issue, the Board 
finds that a VA dental examination is essential to the proper 
development of his claim.  The specific purpose of the 
examination is to determine the basis for the extraction of 
teeth numbers 9 and 10 in service, and particularly, whether 
those extractions could as likely as not have been the result 
of combat trauma.  Finally, the Board notes that pursuant to 
Diagnostic Codes 9914 and 9915, compensable ratings can be 
assigned for the loss of teeth where there is loss of some of 
the maxilla.  38 C.F.R. § 4.14 (2003).  The veteran has 
alleged maxillary loss.  Consequently, a determination of 
whether there is maxillary loss with respect to teeth numbers 
9 and 10 would be helpful to the adjudication of the 
veteran's claim.  

This case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

2.  The veteran should be scheduled for a 
VA dental examination to show the basis 
and extent of the residuals of the 
extraction of teeth numbers 9 and 10 
during service.  The claims folder must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should review 
the appellant's claims folder and 
indicate in the examination report that 
pertinent records contained therein have 
been reviewed.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that the extraction of 
teeth numbers 9 and 10 during service was 
the result of a combat wound or trauma, 
specifically bamboo poisoning during 
combat service in Vietnam.  The examiner 
should also state whether the extraction 
of teeth numbers 9 and 10 involved the 
loss of substance of the mandibular or 
maxillary bone to the extent that the 
teeth which were lost cannot be restored 
by dentures or implants (prosthesis).  It 
is respectfully requested that the 
examiner not resort to speculation, but 
provide a complete rationale for any 
medical opinion expressed.  

3.  Thereafter, the RO should readjudicate 
the appellant's claim, to include a 
determination of whether the veteran's 
loss of teeth numbers 9 and 10 was the 
result of inservice combat wound(s) or 
inservice trauma.  If a complete grant of 
the claim of entitlement to service 
connection for dental trauma to teeth 
numbers 9 and 10 for the purpose of 
compensation and/or receiving outpatient 
dental treatment remains denied, the 
appellant should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


